Citation Nr: 1121364	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  09-29 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to October 1970.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Cleveland, Ohio, that denied the benefit sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the delay of this matter, additional development must be conducted before the Veteran's claim may be properly adjudicated.

The record reflects that the Veteran is in receipt of social security disability benefits.  While medical records from the Social Security Administration have been obtained and are of record, the Board cannot point to the decision itself.  All records considered by that agency in deciding the Veteran's claim for disability benefits, including a copy of any decision, should be obtained.  See Martin v. Brown, 4 Vet. App. 136 (1993) (not only must the final Social Security Administration decision be obtained, but all records upon which that decision was based must be obtained as well); 38 C.F.R. § 3.159(c)(2) (2010).  

Additionally, at the Veteran's March 2011 personal hearing, he testified that in 2011 he was hospitalized for psychiatric inpatient treatment at the VA Medical Center in Brecksville, Ohio.  These updated records must be obtained.  38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  

In addition, at the March 2011 hearing the Veteran testified that each of his service-connected disabilities has worsened since the last VA examinations of 2008 and 2010.  The Veteran is currently service-connected for residuals of a gunshot wound rated as a lung disability under Diagnostic Code (DC) 6844, residuals of a gunshot wound rated as a muscle injury in the right shoulder under DC 5302, residuals of a gunshot wound rated as an abdominal condition under DC 7301, an abdominal wall injury to muscle group XIX rated as a muscle injury under DC 5319, and posttraumatic stress disorder (PTSD) rated under the General Rating Formula for Mental Disorders.  With regard to his lung disability, the Veteran testified that he now has a hard time breathing in hot weather, after eating, and while walking.  With regard to his right shoulder, the Veteran testified that he experiences increasing stiffness, cracking, a limitation of motion, and problems sleeping.  With regard to the abdominal disabilities, the Veteran testified that the elasticity of his skin has decreased and that it is sticking to the muscle.  With regard to his psychiatric disability, the Veteran testified that he hears voices, suffers from panic attacks, and has paranoia.  Additionally at the hearing, the Veteran complained of pain and limitation of motion from the scar associated with both his laparotomy and lobectomy.

For these reasons, VA examinations are necessary to ascertain the current severity of the Veteran's service-connected disorders in order to properly adjudicate the Veteran's claim for TDIU.  Further, the Veteran should be afforded a VA examination to determine whether his service-connected disabilities preclude him from performing substantially gainful employment.  Such an opinion has not yet been sought.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain a copy of the decision issued in the Veteran's claim for Social Security disability benefits. 


2.  The RO/AMC shall obtain and associate with the claims file all records dated from June 2010 onward from the VAMC facility in Brecksville, Ohio.  Duplicate records need not be associated with the claims file.

3.  Schedule the Veteran for a VA examination(s) by the appropriate specialist(s) to determine the current severity of the following disabilities:
a. residuals of a gunshot wound, right lateral    
    chest with retained foreign body, status post 
    right upper lobectomy
	b. posttraumatic stress disorder
	c. abdominal wall injury, muscle group XIX
	d. residuals of gunshot wound, right shoulder
	e. residuals of exploratory laparotomy, secondary 
               to gunshot wound
	f. scars associated with the Veteran's laparotomy  
              and lobectomy

The claims file should be made available to the examiner(s) for review of the pertinent evidence in conjunction with the examination.  Any further indicated special studies should be conducted.  The examiner(s) should record all pertinent medical complaints, symptoms, and clinical findings, and should comment on the functional limitations caused by these service-connected disabilities.  Finally, the examiner(s) should indicate the effect these service-connected disabilities have on his ability to obtain and maintain gainful employment.  If the requested medical opinion cannot be given, the examiner should state the reason why.

4.  Afford the Veteran an appropriate VA examination in order to obtain an opinion concerning the extent of functional and industrial impairment resulting from the Veteran's service connected disabilities.  The opinion should address whether his service-connected disabilities, singularly or jointly, are so disabling as to render him unemployable.  The Veteran's age and the effects of non-service connected disabilities cannot be factors for consideration in making the determination.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary tests should be conducted. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


